Case: 14-8004     Document: 15    Page: 1    Filed: 08/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                    LUIS MOLINA, JR.,
                        Petitioner,

                             v.

                DEPARTMENT OF JUSTICE,
                        Respondent.
                   ______________________

                         2014-8004
                   ______________________

      Petition for review of a decision of the Bureau of Jus-
 tice Assistance in PSOB Claim No. 2008-DIS-048.
                    ______________________

                       ON MOTION
                   ______________________
 Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
 O’MALLEY, Circuit Judge.
                         ORDER
     The Department of Justice (“Department”) moves
 without opposition to remand this case to the Bureau of
 Justice Assistance (“Bureau”) for further consideration.
     The Department concedes that appellant Luis Molina,
 Jr. submitted medical evidence that was not specifically
 addressed in the Bureau Director’s final determination. We
Case: 14-8004         Document: 15    Page: 2     Filed: 08/25/2014



 2                                    MOLINA    v. DOJ



 agree with the Department that remand is appropriate for
 the Bureau to (1) evaluate and address all of the evidence
 in the record in a further written decision and (2) allow
 Molina the opportunity to submit any additional evidence
 or argument.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. This case is remanded for
 further proceedings consistent with this order.
       (2) Each side shall bear its own costs.

                                     FOR THE COURT


                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court

 s30
 ISSUED AS A MANDATE: August 25, 2014